At a succeeding term —

Per Curiam.

— We see no good reason why the judgment in the Court below should be reversed. The amount paid by Peaslee was in satisfaction of the judgment formerly recovered against himself as surety, and Williams, who was the principal defendant in that action, as well as in this. That judgment was therefore satisfied pro tanto. All that the plaintiff can now recover is, what remains unsatisfied of that judgment, which does not exceed, it seems, the amount for which judgment was rendered in the Court below.
The judgment in the Court below is therefore affirmed.